Pee Cueiam.
This is an appeal from a judgment in favor of the plaintiff below for personal injuries resulting from her falling from an automobile operated by the defendant and in which she had been invited to ride by him.
There are three grounds for reversal submitted, two of which allege error in refusing to direct a verdict in favor of the defendant because there was no proof of negligence upon his part and the third because the plaintiff herself was guilty of negligence contributing to the happening.
It is not necessary to recite the proofs.
Our examination of them convinces us that there was no proof of negligence upon the part of the defendant-appellant which could in any wise be said to be the proximate cause of the happening. It was, therefore, error to refuse to direct the verdict. Beaching this conclusion it is unnecessary to consider the remaining ground for reversal.
The judgment below is reversed.